El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Cierto día Esteban Soto y Natalio Pellot sostuvieron una riña. Durante la nocbe del mismo día mientras Soto se bailaba sentado en su casa oyó que le llamaban y salió a la carretera armado de un mocbo. Soto tuvo que pasar por debajo de una cerca de alambre. Al otro lado estaban Natalio Pellot y su hermano. Entonces, según el resumen de la prueba hecho por la corte inferior, mientras Soto pasaba por debajo de la cerca, Pellot le agredió con una tranca y le tumbó el mocho de la mano. El arma, según la corte, fue recogida por su hermano y Pellot continuó agrediendo a Soto después de estar inerme. Las heridas producidas' fueron de carácter grave. La corte inferior resolvió en efecto que al atacar a un hombre desarmado, como lo estaba Soto, el acu-sado no actuó, según sostenía, en defensa propia. La versión del acusado era distinta.
La prueba tiende a sostener las conclusiones de la corte inferior.

La sentencia apelada debe ser confirmada.